Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  February 19, 2021                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice


                                                                                                               Brian K. Zahra
  162441(140)                                                                                                David F. Viviano
                                                                                                         Richard H. Bernstein
                                                                                                         Elizabeth T. Clement
  IW, f/k/a IM,                                                                                           Megan K. Cavanagh
                  Petitioner-Appellee,                                                                    Elizabeth M. Welch,
                                                                       SC: 162441                                       Justices
  v                                                                    COA: 350711
                                                                       Oakland CC: 2017-854298-PP
  MM,
             Respondent-Appellant.
  ______________________________________/

          On order of the Court, the motion to reconsider this Court’s order of January 29,
  2021, denying respondent-appellant’s motion to disqualify Chief Justice Bridget M.
  McCormack from participating in the decision of the case is GRANTED IN PART. The
  prior order is modified to specify that the motion was denied because the respondent-
  appellant failed to establish any of the bases for disqualification under MCR 2.003(C). In
  all other respects, the motion for reconsideration is DENIED.


  MCCORMACK, C.J., not participating in the decision on this motion.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   February 19, 2021

                                                                                 Clerk